Case 7:20-cv-03018-PMH Document 10 Filed 05/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff,
SEAPORT LIGHTING, INC.
Case No. 7:20-cv-03018-PMH
-V-
Rule 7.1 Statement
TAPPAN ZEE CONSTRUCTORS, LLC, et
al Defendant.

 

 

Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local

General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
to evaluate possible disqualification or recusal, the undersigned counsel for

WELSBACH ELECTRIC CORP. (a private non-governmental party)

certifies that the following are corporate parents, affiliates and/or subsidiaries of
said party, which are publicly held.

EMCOR GROUP, INC., traded on the New York Stock Exchange

Date: May 20,2020 / .

gnature of Attorney eae QO

Attorney Bar Code: (EB-8520)

Form Rule7_l.pdf SDNY Web 10/2007
